—In a proceeding, inter alia, pursuant to CPLR article 75 to stay arbitration of a claim for uninsured motorist benefits, the petitioner appeals from an order of the Supreme Court, Kings County (Bernstein, J.), dated December 6, 1999, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly denied the petition to stay arbitration of the uninsured motorist claim (see, Zuckerman v City of New York, 49 NY2d 557, 563; Carpluk v Friedman, 269 AD2d 349; Matter of American Natl. Prop. & Cas. Co. v Chulack, 265 AD2d 550; National Grange Mut. Ins. Co. v Diaz, 111 AD2d 700).
The petitioner’s remaining contentions are without merit. Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.